     Case 3:19-cv-00200-MMD-CLB Document 6 Filed 04/29/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     JOSE ISAIAS CABRERA,                             Case No. 3:19-cv-00200-MMD-CLB
7                                         Plaintiff,                  ORDER
             v.
8
      UNITED STATES
9     OF AMERICA, et al.,
                                     Defendants.
10

11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
13   by a former detainee at Washoe County Detention Facility. (ECF No. 1-1.) On March 9,
14   2020, this Court issued an order directing Plaintiff to file his updated address with this
15   Court within 30 days. (ECF No. 4 at 1.) The thirty-day period has now expired, and Plaintiff
16   has not filed his updated address or otherwise responded to the Court’s order.
17          District courts have the inherent power to control their dockets and “[i]n the
18   exercise of that power, they may impose sanctions including, where appropriate . . .
19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
24   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
25   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
26   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
27   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
28
     Case 3:19-cv-00200-MMD-CLB Document 6 Filed 04/29/20 Page 2 of 3




1    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

2    (affirming dismissal for lack of prosecution and failure to comply with local rules).

3             In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9
              Here, the Court finds that the first two factors, the public’s interest in expeditiously
10
     resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11
     dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12
     dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13
     in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14
     West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
15
     disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
16
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
18
     requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
20   Court within 30 days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails
21   to timely comply with this order, the Court shall dismiss this case without prejudice.” (ECF
22   No. 4 at 1.) Thus, Plaintiff had adequate warning that dismissal would result from his
23   noncompliance with the Court’s order to file his updated address within 30 days.
24            It is therefore ordered that this action is dismissed without prejudice based on
25   Plaintiff’s failure to file an updated address in compliance with this Court’s March 9, 2020,
26   order.

27            It is further ordered that Plaintiff’s motion to proceed in forma pauperis (ECF No.

28   1) is denied as moot.
                                                     2
     Case 3:19-cv-00200-MMD-CLB Document 6 Filed 04/29/20 Page 3 of 3




1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 29th day of April 2020.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                3
